 In the Matter of FLINT MANUFACTURING COMPANYandUNITED TEx-TILEWORKERS OF AMERICA (A. F. OF L.)Case No. B-5730.-Decided August 21,1943Mr. George B. Mason,of Gastonia, N. C., for the Company.Mr. J. L. Hamnne,of Gastonia, N.C.,Mr. Johrl W. Pollard,of Spar-tanburg, S. C., andMr. C. E. Earnhardt,of Salisbury, N. C., for theUnion.Mr. Glenn L. Moller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONIISTATEMENT OF THE CASEUpon a petition duly filed by United Textile Workers of Amer-ica (A. F. of L.), herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Flint Manufacturing Company, Gastonia, North Carolina,at itsPlants Nos. 1 and 2, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before Robert A. Levett, Trial Examiner.Said hearing washeld at Gastonia, North Carolina, on July 22, 1943.The Companyand the Union appeared, participated, and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The TrialExaminer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.,Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYFlint Manufacturing Company, a North Carolina corporation, op-erates two plants at Gastonia, North Carolina, where it is engaged inthe manufacture, sale and distribution of combed yarns, practically allof which are used in the manufacture of material for Army and Navyuniforms._52 N. L. R. B., No. 14.63 64DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe principal raw material used by the Company at the Gastoniaplants is cotton, approximately.90-,percent;of which-is shipped to the,said plants from points outside the State of North Carolina.TheCompany's purchases of cotton for processing at the aforesaid plantsamount in value to approximately $1,000,000 annually.The Com-pany ships about 75 percent of the finished products of the Gastoniaplants to points outside the State of North Carolina. Such finishedproducts amount in value annually to approximately $2,000,000.The Company admits that it is engaged in commerce within `themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Textile Workers of America, affiliated with the AmericanFederation of Labor, is a labor organization admitting. to member-ship employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONThe parties stipulated that the Union requested recognition by theCompany as the exclusive bargaining representative of its employeesand that the Company refused such recognition on the ground thatit doubted the Union's alleged majority status and on the furtherground that the alleged bargaining unit, was inappropriate for thepurposes of collective bargaining.A statement of the Regional Director, introduced into evidence atthe hearing, and a supplemental statement by the Trial Examiner atthe hearing indicate that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.,We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of all production and maintenance.employees at botli,plahts'of the Company,;'e$cludiilgisuperiisory^em-ployees and clerical employees.2The principal dispute concerns the'The Regional Director reported that the Union submitted 177 authorization cardsbearing apparently genuine signatures of persons listed on the Company'spay roll ofJune 18,1943, which contained the names of 476 employees in the appropriate unit.TheUnion submitted to the Trial Examiner at the hearing 21 additional cards bearing appar-ently genuine unduplicated signatures of persons whose names appear on the Company'spa} roll of the same dateIn a previous decision,the Board dismissed a petition of, the Union for an,electionconfined to Plant No.2 of the Company's operations on the ground that a single plant unit\\ as inappropriate for the purposes of collective bargaining.-This decision was basedprimarily upon the high degree of functional integration between the two plants.TheUnion in the instant proceeding is petitioning for a unit which includes the employees ofboth plantsMatter of Flint Mfg. Co.(PlantNo. Z), 49 N L. R. B. 1084. FLINT MANUFACTURING COMPANY65classification of several categories of employees whom the Union con-tends are supervisory employees and would therefore exclude fromthe appropriate unit.These categories are section hands, fixers, and-card grinders.The Company contends that the employees in the afore-mentiohed"categories are not supervisory andshould therefore be in-cluded in the unit.'The Company also wishes to include clericalemployees in the unit.The parties stipulated that the plant superin-tendent,the four overseers,the master mechanic,and the office man-ager are supervisory employees and should be excluded.There are 12 section hands, 6 in each plant.They are paid on anhourly basis,although theirwagerate is considerably higher thanthat of the ordinary production and maintenance employees.Theykeep time records for all piece-rate and hourly paid employees undertheir supervision.In addition, they set the frames for changes inthe size and type of thread produced.Section hands do not haveauthority to hire or discharge other employees,but it is their dutytomare recommendations with respect to promotion,discharge, anddiscipline and their recommendations are generally the basis for suchaction by the overseers and usually have controlling influence on de-cisions involving the status of employees.The plant superintendentdescribed the section hands as the "mouthpiece" for the overseers, themeans by which management maintains actual contact with the work-ers.Clearly section hands are supervisory employees with authorityand responsibility'for making.recommendations affecting the statusof their subordinates: 'W'e''sliall exclude them.from the unit.There are 12 fixers and 2 card grinders, divided equally betweenthe two plants.They are the skilled maintenance workers whose func-tion is to keep the machinery in correct adjustment.On occasion, itis necessary for fixers and card grinders to obtain help,although onlyfor a few minutes at a time. Their need for assistance is not suffi-cientlygreatthat it is necessary to provide regular helpers for them.When ahelper is needed,the fixer or card grinder usually calls uponwhatever employee happens to be nearby.Theyare paid on anhourly basis,like other production and maintenance employees, andhave the same vacation privileges and the same recreational and restfacilities fas;the;other production;and, maintenance employees.The Union contends and the Company denies that fixers and cardgrinders have authority to recommend discharge.The evidence indi-cates that fixers and card grinders have the right to complain of unsat-isfactory work by employees-whose work affects their own,just asany other employees can 'complain of unsatisfactory work' affectingthem. ,Such complaints cannot be said to be an effective recommenda-tion of disciplinary action.The record does not indicate that it is theduty or responsibility of fixers and card grinders to recommend dis 66DE'CTSSIONS OF NIATIONAL LABOR RELAfrIONS BOARDcharge or, other disciplinary action.appropriate unitsI,The Union would exclude the two clerical employees from'tile unitwhile the Company would include them.The clerical employees workin' a separate building located between the two plants.We custom-arily exclude clerical employees from units of production employeesin the absence of some compelling reason for including them.Theyare not eligible to membership in the Union and the Union has madeno attempt to organize them.We shall exclude the clerical employeesfrom the unit.In accordance with the stipulation of the parties and the above con-clusions, we find that all production and maintenance employees ofthe Company, at its two plants at Gastonia, North Carolina, includingfixers, card grinders, and watchmen, but excluding clerical employees,the plant superintendent, overseers, the master, mechanic, and officemanager, section hands and any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively to recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em=ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for, the purposes of collective bargaining with Flint Manufactur-ing Company, Gastonia, North Carolina, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among `theemployees in the unit found appropriate in Section IV, above, who were.3Matter of AponaugMfg. Co.,36 N. L.R. B. 371. FLINT MANUFACTURING COMPANY67employed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause,to determine whether or not they desire to be represented by UnitedTextileWorkers of America, affiliated with the American Federationof Labor, for the purposes of collectiv' bargaining.CHAIRMAN MILLfs took no part in the consideration of the aboveDecision and Direction of Election.54J87:3 -44 -yol. 52 --(